UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 08-6290



ANTONIO GANTT,

                 Petitioner - Appellant,

          v.


SOUTH CAROLINA,     STATE   OF;   WARDEN    MCCORMICK   CORRECTIONAL
INSTITUTION,

                 Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:07-cv-04154-CMC)


Submitted:   April 17, 2008                    Decided: April 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Gantt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Gantt seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 28 U.S.C. § 2254 (2000) petition.           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Gantt has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                 - 2 -